Case 2:18-cv-02552-DDC-KGG Document 8-1 Filed 10/17/18 Page 1 of 1
»_ gas MQ,/

7 _} §§ UN|TED STATES DlSTRlCT COURT

1 ct DISTRICT OF KANSAS

§:’rc §-§a~r:; Vice Elss€;rcr:§c Fi§irrg
§`;';egistration Forr,

    

 

 

 

 

 

Name: Kara N. lngelhart

Office: l_ambda Leqal Defense and Education Fund, |nc.

Address: 105 VV. Adams Street, Suite 2600

Address:

City: Chicaqo State: |L Zip: 60603

Office Phone: (312) 663~4413 Ext.: 328 Fax: (312) 663~4307

 

 

State Bar # 6321949 (llllnois)

 

Last 4 Digits of Social Security Number: 5814

Attorney’s |nternet E-mai| Address: Kinqe|hart@lambaleqal.orq

Additional email addresses that should receive Notices of Electronic Filing: candelaccio@|ambdalegal.ord

 

PRO HAC VlCE ATTORNEYS: Each attorney applying for pro hac vice admission must complete and sign an Electronic Filing
Registration Form and file it as an attachment to the motion for pro hac vice admission You Will receive system-generated notices of
electronic filings and documents may be retrieved electronically through PACER. The District of Kansas does not permit attorneys
admitted pro hac vice to file documents electronically. Local counsel is responsible for all filings.

By registering l consent to electronic service of all documents l certify that l arn a member in good standing of the bar of all courts Where l am
admittedl l am applying for or have been granted admission pro hac vice and | have read and am familiar With the rules of practice and the
administrative procedures guide governing electronic filing, both Which may be found at WWW.ksd.uscourts.gov. l agree to abide by the rules anr
regulations in the most recent general order currently in effect and any changes or additions that may be made in the future to the general order
the administrative procedures guide or this court’s local rules.

\ttach cornc§eted form to matter tar §eave to appear pro hac vice

 

 

   

Applican s Signa`ture y
Note: You mustsignthis form with your original “wet' signature The "s/ typed name" formal is not allowed here.

lt you have questions about this term ar the pro hac vice admission process ptease contact the Atterrzey Reg§stratiea c§e§'k at
913-?35-222S or ksd_attorney_regis’cration@ksd.uscourts.govix

